DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
Claim 1: determine a stamping operation time interval according to the sound signal and the vibration signal, to compare a sub sound signal of the sound signal and a sub vibration signal of the vibration signal in the stamping operation time interval to a pattern comparison module, so as to generate a quality inspection result.  The identified claim limitation are judicial exceptions that fall within the mathematical and mental concepts grouping, as the comparison steps involves various wavelet analysis, STFT, MFCC and other signal processing mathematical operations to generate the signals for comparison.  See applicant’s filed specification [0034]. This judicial exception is not integrated into a practical application because claimed processor and module reads as generic computer elements that merely act as tools performing the identified abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically claimed stamping device merely links the abstract idea to a field of use without providing significantly more.  The additional elements of the signal detecting element read as insignificant extra-solution activities directed towards mere data gathering without providing significantly more or implementing the abstract idea into a practical application.  The sensors merely gather data necessary for use of the identified abstract idea and are recited at a high level of generality.  MPEP 2106.05(g)
Claim 11 is rejected similar to claim 1.

	Claim 2 further defines the additional elements of the sensors without providing significantly more or implementing the abstract idea into a practical application.

	Claims 3-20 further define the identified abstract idea falling with the mathematical concepts grouping, as each claim further defines the mathematical steps for signal processing implemented by the identified abstract idea, without providing significantly more or implementing the abstract ideas into a practical application.

	Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuta et al. (WO 2019/171630A1).

	With respect to claim 1, Fukuta et al. teaches a stamping quality inspection system, comprising: a stamping device (element 10 disclosed as production equipment [0002], thereby reading on a stamping device, insofar as how the device is structurally defined within the claim); a signal detecting element (20 and 21), coupled to the stamping device (10), configured to detect [0147] a sound signal (via 21) and a vibration signal (via 20) of the stamping device (10, a machine used in the production of a material); and a processor (31), coupled to the signal detecting element (as seen in Fig. 18), configured to determine a stamping operation time interval (i.e. a processing determination used to determine whether or not the material 12 is being processed normally or not [0037] during a time interval define by the initial waveform to an operation waveform) according to the sound signal (sensed via 21) and the vibration signal (sensed via 20), to compare a sub sound signal of the sound signal and a sub vibration signal of the vibration signal (i.e. a waveform collected during the initial operation [0046]) in the stamping operation time interval (i.e. the time interval defined by the different waveforms collected during the operation of the device 10) to a pattern comparison module (305), so as to generate a quality inspection result (as xxx determines if the device is operating normally or not, based on the waveforms collected during various times of operation, i.e. initial and start waveforms, [0099]).
	The method steps of claim 11 are performed during the operation of the rejected structure of claim 1.
	With respect to claim 2, Fukuta et al. teaches the stamping quality inspection system wherein the signal detecting element (20 and 21) comprises: a sound detecting element, configured to detect the sound signal [0147]; and a vibration detecting element, configured to detect the vibration signal [0147].

	With respect to claim 3, Fukuta et al. teaches the stamping quality inspection system wherein the processor (31) is further configured to determine a starting time and an ending time according to the sound signal and the vibration signal (i.e. as a start time will be determined based on a starting waveform collected by 20 and 21 and an end time will be determined based on the operation waveform), and to capture the sub sound signal and the sub vibration signal (via 20 and 21) according to the starting time and the ending time (as determined via the starting waveform and operation waveforms).
The method steps of claim 12 are performed during the operation of the rejected structure of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (WO 2019/171630A1) in view of Brunn et al. (2018/0328807).

With respect to claim 4, Fukuta et al. teaches the stamping quality inspection system wherein the processor is further configured to convert the sound signal and the vibration signal into a sound spectral density graph and a vibration spectral density graph respectively (as Fukuta et al. discloses taking those signals from sensors 20 and 21 and converting them into power spectra, vibration examples seen in Fig. 20 and 21, and discloses in embodiment 3, sound signals being converted into spectral graphs) but remains silent regarding determining the starting time and the ending time according to a root mean square value of the sound spectral density graph and a root mean square value of the vibration spectral density graph.
	Brunn et al. teaches a similar signal processing technique that determines a starting time and an ending time (i.e. a minimum measurement time defined by a window, having a start time and an end time) according to a root mean square value of a spectral density graph [0022]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the signal processing taught in Fukuta et al. to apply the RMS signal processing on both the sound and vibrational signals collected in Fukuta et al. because Brunn et al. teaches such a modification ensures the best possible measurement duration on the basis of the root mean square value error function in each case [0008], thereby improving the measuring accuracy of Fukuta et al.
The method steps of claim 13 are performed during the operation of the rejected structure of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barna et al. (5,864,773) which teaches monitoring a semiconductor processing equipment using various sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853